 
 
I 
111th CONGRESS
1st Session
H. R. 2943 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2009 
Mr. Frank of Massachusetts (for himself, Ms. Baldwin, Mr. Paul, Mr. Rohrabacher, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To eliminate most Federal penalties for possession of marijuana for personal use, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Personal Use of Marijuana by Responsible Adults Act of 2009.
2.Elimination of certain marijuana-related penaltiesNotwithstanding any other provision of law, no penalty may be imposed under an Act of Congress for the possession of marijuana for personal use, or for the not-for-profit transfer between adults of marijuana for personal use. For the purposes of this section, possession of 100 grams or less of marijuana shall be presumed to be for personal use, as shall the not-for-profit transfer of one ounce or less of marijuana, except that the civil penalty provided in section 405 of the Controlled Substances Act (21 U.S.C. 844a) may be imposed for the public use of marijuana if the amount of the penalty does not exceed $100. 
 
